DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 2-8 and the addition of claim 9.

Allowable Subject Matter
Claims 2-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 2 or 4 of a molding system comprising a structure, a fixed mold fixed to the structure, a first mobile mold mounted with translational mobility on the structure between and open position and a closed position comprising a first reference surface solidly fixed to the fixed mold and parallel to the direction of translational movement of the first mobile mold, a first sensor, control unit and proximity system as claimed as well as either the first proximity system comprises a first mark solidly fixed to the fixed mold and a first additional sensor solidly fixed to the first mold and connected to the control unit arranged in such a way that the first additional sensor senses the presence of the first mark when the first mobile mold reaches the measurement position or the molding system comprises a second mobile mold mounted with translational mobility on the 
The closest prior art of record, Rieken and Galt, teach mold systems comprising a fixed and movable mold with a monitoring system comprising a reference surface and a sensor which comes to bear against the reference surface as discussed in the Non-Final Rejection mailed 08/05/2021; however, Rieken and Galt either alone or in combination do not teach nor render obvious the entirety of applicant’s particularly claimed subject matter of amended claims 2 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742